Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2020-001079, filed on 01/07/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102 (a) as being anticipated by Akaba et al. [US20180281819, now Akaba].
Akaba discloses a processor comprising hardware [see at least Akaba, ¶0053], the processor being configured to: 
acquire spatial information of at least one of an outside and inside of a moving body [see at least Akaba, ¶ 0047 (“The information output part 40 is, for example, a variety of display devices, a speaker, a buzzer, and the like. The information output part 40 outputs a variety of information to the occupant inside the vehicle by the control of an interface control part 150.”), 0048-0049, 0053-0056]; 
generate a virtual image including the information of the at least one of the outside and inside of the moving body based on the spatial information [see at least Akaba, ¶ 0054 (“outside recognition unit”), 0055 - 0056, 0069 (“captured by the vehicle room inside camera”)]; 
output the generated virtual image to a display unit visually recognizable by a user who rides on the moving body [see at least Akaba, ¶ 0047 (“a variety of display devices”)]; 
acquire a detection result of a predetermined action of the user when the user performs an action ¶ 0069];
 update and output the virtual image based on the action of the user in the detection result [see at least Akaba, ¶ 0039 (“The vehicle control system 1 includes, for example, a camera 10, a radar device 12, a finder 14, an object recognition device 16, a communication device 20, a vehicle room inside camera 31, a microphone 32, an information output part 40, a navigation device 50, a MPU (Micro-Processing Unit) 60, a vehicle sensor 70, a driving operation element 80, an automated driving control unit 100, a travel drive force output device 200, a braking device 210, and a steering device 220.”); and 
output a control signal for the moving body, the control signal being based on the detection result [see at least Akaba, Abstract, ¶ 0008, 0014, 0039, 0043].  
Note: Akaba constantly is reviewing and updating data in order for the control system and other systems to display the information to the occupant of the vehicle.
Claim 2
	Akaba further discloses the processor is configured to: 
calculate a safety level of the moving body [see at least Akaba, ¶ 0063 (“a point of view of safety and efficiency), 0072]; and 
output the control signal to the moving body when the safety level satisfies a predetermined standard [see at least Akaba, Fig. 9, ¶ 0063, 0089, 0090 (“repeatedly performed at a predetermined timing or a period”)].
Claim 3
	Akaba further discloses  acquire position information of the moving body and traffic information based on the position information [see at least Akaba, Fig.2, ¶ 0041, 0048 (“The navigation device”); and 
output the control signal to the moving body in a case of having determined that the moving body is involved in a traffic congestion based on the traffic information [see at least Akaba, ¶ 0050 (“map information 62 may include road information, traffic regulation information, address information (address and zip code), facility information, phone number information, and the like.”)] .  
Claim 4
	Akaba further discloses acquire position information of the moving body and traffic information based on the position information [see at least Akaba, ¶ 0041, 0043, 0048, 0050]; 
generate a virtual image in which an external state of the moving body is viewed from a viewpoint above the moving body based on the traffic information when the user performs a preset action [see at least Akaba, ¶ 0048 (“GNSS (Global Navigation Satellite System) receiver 51, a navigation HMI (Human Machine Interface) 52, and a route determination unit 53. The navigation device 50 holds first map information 54 in a storage device such as a HDD (Hard Disk Drive) and a flash memory. The GNSS receiver identifies the position of the vehicle M on the basis of a signal that is received from the GNSS satellite. The position of the vehicle M may be identified or supplemented by an INS (Inertial Navigation System) that utilizes an output of the vehicle sensor 70.”), 0063]; and 
output the generated virtual image to the display unit [see at least Akaba, ¶ 0047 (“a variety of display devices,”), 0048].  
Claim 5
	Akaba further discloses the display unit is provided on a wearable device worn by the user [see at last Akaba, ¶ 0047, 0048].
	Note: A variety of display devices can include wearable, handheld, or stationary displays. 
Claim 6
Claim 6 is the method used with the moving body control device of Claim 1,  thus is analogous to Claim 1. For the reasons given above with respect to claim 1, claim 7 is rejected.  
Claim 7
Claim 7 is a  non-transitory computer-readable recording medium which an executable program is recorded for the moving body control device of Claim 1,  thus is analogous to Claim 1. For the reasons given above with respect to claim 1, claim 7 is rejected.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wakuda et al. [WO 2018084082]
gesture input system (100) for generating, upon receiving a user operation based on a movement of a body part of a user, an input signal indicating a moving direction of the body part and/or an amount of the movement is provided with: a sensor (1) for detecting the movement of the body part of the user; a tactile sensation provision device (3) for providing a tactile sensation at a base point (61) set in a space; and a control device (2) for generating, upon setting a tracking point on the body part (50) detected by the sensor, the input signal on the basis of a change in the relative positional relation between the tracking point and the base point.

Takada et al. [WO 2015037268]
an information processing apparatus, a gesture detection method, and a gesture detection program for operating an in-vehicle device provided in a vehicle with gesture gestures.
Choi et al. [US 20180201134]
a user interface apparatus for a vehicle, including: an interface unit; a display unit configured to implement multiple display layers each having a different virtual difference; and a processor configured to receive driving situation information of the vehicle through the interface unit, and control the display unit to vary a virtual distance of each of the multiple display layers.
Sakata et al. [JP 2008246665]
a behavior control apparatus that controls the behavior of a moving body, and more particularly to a technique for controlling the movement of a moving body.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952